Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-9 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Santini (US 20180222571 A1) in view of Graham (GB 2266085 A).

Regarding Claim 1, Santini teaches a structural composite airfoil having a leading edge (Fig. 2 element 30) an upper skin panel extending from an upper leading edge end to an upper trailing edge end (Fig.
2 element 12) a lower skin panel extending from a lower leading edge end to a lower trailing edge end (Fig. 2 element 14); an internal volume defined between the upper skin panel and the lower skin panel (Interior of airfoil shown in Fig. 2); and a middle C-channel spar (Fig. 2 element 16) comprising an upper flange coupled to the upper skin panel (Fig. 2 element 16A), wherein the middle C-channel spar further comprises a lower flange coupled to the lower skin panel (Fig. 2 element 16B), wherein the lower leading edge end of the lower skin panel is coupled to the upper leading edge end of the upper skin panel within the leading edge region of the primary structural element (Shown in Fig. 2); and a secondary structural element defining the trailing edge of the structural composite airfoil (Fig. 2 structures between elements 22 and 34).
	Santini fails to explicitly teach the primary structural element is free from any C-channel spar within the leading edge region.
	However, Graham teaches the primary structural element is free from any C-channel spar within the leading edge region (Shown in Fig. 1).
	Santini and Graham are considered to be analogous to the claimed invention as they are in the same field of structural airfoil design. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified airfoil design of Santini with the leading edge region of Graham. It is known in the art to reduce the weight by minimizing structural supports in an aircraft wing that does not require a leading edge spar.

Regarding Claim 2, Santini and Graham teach the limitations set forth in Claim 1.
	Graham further discloses the upper leading edge end overlaps the lower leading edge end
(Upper leading edge shown in Fig. 2; Lower leading edge shown in Fig. 3; Overlap shown in Fig. 4).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the airfoil design of Santini with the overlapping panels of Graham. Doing so would allow for more protection in the leading edge as the overlapping section is thicker than the single surface.

Regarding Claim 3, Santini and Graham teach the limitations set forth in Claim 1.
	Graham further discloses the upper leading edge end comprises an upper panel joggle
configured to receive the lower leading edge end (Joggled end shown in Fig. 2).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the airfoil design of Santini with the joggled upper panel of Graham. Doing so would allow for a secure connection between the upper and lower panels.

Regarding Claim 4, Santini and Graham teach the limitations set forth in Claim 1.
	Graham further discloses the lower leading edge end comprises a lower panel joggle configured
to receive the upper leading edge end (Joggled end shown in Fig. 3).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the airfoil design of Santini with the joggled lower panel of Graham. Doing so would allow for a secure connection between the upper and lower panels.

Regarding Claim 5, Santini and Graham teach the limitations set forth in Claim 1.
	Graham further discloses a leading edge fastener configured to couple the upper leading edge
end to the lower leading edge end (“the skins being in overlapping relationship and bonded together
along the arcuate face”, Page 3 lines 26-27).
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the upper and lower panels of Santini to include a fastener as
disclosed by Graham. It would have been obvious to fasten the two panels together to provide a secure
leading edge of the wing.

Regarding Claim 8, Santini and Graham teach the limitations set forth in Claim 1.
	Santini further discloses the lower skin panel comprises an integral Z-spar at the lower trailing edge end (Fig. 3 element 60).

Regarding Claim 9, Santini and Graham teach the limitations set forth in Claim 1.
Santini and Graham fail to explicitly teach the structural composite airfoil has a chord length, and wherein a position along the chord length may be defined by a percentage of a distance along the chord length from the leading edge, and wherein the middle C- channel spar is positioned between 35-45% of the chord length away from the leading edge.
However, it would have been obvious to someone of ordinary skill in the art before the effective
filing date to have modified the location of the C-channel spar. Through routine testing and
experimentation, someone of ordinary skill in the art would have designed the location of one of the C-
channel spars to be between 35-45% of the chord length away from the leading edge to optimize the
structural support.

Regarding Claim 14, Santini and Graham teach the limitations set forth in Claim 1.
Santini further discloses the secondary structural element comprises a bonded closeout (Fig. 3 element 24).

Regarding Claim 15, Santini and Graham teach the limitations set forth in Claim 1.
	Santini further discloses the middle C-channel spar effectively separates the internal volume into a forward internal volume and an aft internal volume, wherein the forward internal volume is forward of the middle C-channel spar, and wherein the aft internal volume is aft of the middle C-channel spar (Internal volumes separated by C-channel spar 16 shown in Fig. 2).

Regarding Claim 16, Santini teaches the limitations set forth in Claim 15.
Santini and Graham fail to explicitly teach the middle C-channel spar is positioned such that a first volume of the forward internal volume is within 10% of a second volume of the aft internal volume.
However, it would have been obvious to someone of ordinary skill in the art before the effective
filing date to have modified the location of the C-channel spar to create the desired internal volumes.
Through routine testing and experimentation, someone of ordinary skill in the art would have designed
the location of one of the C-channel spars to be between 35-45% of the chord length away from the
leading edge, which would then create the internal volume difference within 10%.

Regarding Claim 17, Santini and Graham teach the structural composite airfoil according to Claim 1.
Santini further discloses an aircraft comprising the structural composite airfoil according to Claim 1 (Fig. 8 element 302).

Regarding Claim 18, Santini and Graham teach the structural composite airfoil according to Claim 1.
Santini further discloses a trailing edge flap for an aircraft comprising the structural composite airfoil according to Claim 1 (“the aerodynamic control surface 10 is shown and described as a flap”, Par. [0019] lines 1-2).

Regarding Claim 19, Santini teaches a method of assembling a structural composite airfoil, the method
comprising:
coupling an upper skin panel to a middle C-channel spar (Fig. 2 shown at element 16A), wherein
the structural composite airfoil extends from a leading edge to a trailing edge (Fig. 2 element 12), wherein the middle C-channel spar comprises an upper flange (Fig. 2 element 16A), a lower flange (Fig. 2 element 16B), and an elongated span extending between the upper flange and the lower flange (Fig. 2 element 16), wherein the coupling the upper skin panel to the middle C-channel spar comprises coupling the upper skin panel to the upper flange of a front C-channel spar, and wherein the upper skin panel extends from an upper leading edge end to an upper trailing edge end (Shown in Fig. 2 element 12); coupling a lower skin panel to the middle C-channel spar such that an internal volume is defined
between the upper skin panel and the lower skin panel (Interior of airfoil shown in Fig. 2), wherein the
upper skin panel, the lower skin panel, and the middle C-channel spar together form at least a portion of
a primary structural element of the structural composite airfoil (Structures between leading edge 30 and element 22 shown in Fig. 2), wherein the primary structural element extends from a leading edge region to a trailing edge region, wherein the leading edge region of the primary structural element forms the leading edge of the structural composite airfoil (Shown in Fig. 2), and wherein the lower skin panel extends from a lower leading edge end to a lower trailing edge end (Shown in Fig. 2 element 14); and coupling the lower leading edge end of the lower skin panel to the upper leading edge end of the upper skin panel within the leading edge region of the primary structural element, thereby forming the leading edge of the structural composite airfoil (Shown in Fig. 2).
	Santini fails to explicitly teach the primary structural element is free from any C-channel spar within the leading edge region of the primary structural element.
	However, Graham teaches the primary structural element is free from any C-channel spar within the leading edge region of the primary structural element (Shown in Fig. 1).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified airfoil design of Santini with the leading edge region of Graham. It is known in the art to reduce the weight by minimizing structural supports in an aircraft wing that does not require a leading edge spar.

Regarding Claim 20, Santini and Graham teach the limitations set forth in Claim 19.
	Graham further discloses forming a lower panel joggle adjacent or within the lower leading edge
end, wherein the lower panel joggle (Fig. 3) is configured to receive the upper leading edge end, and
wherein the coupling the lower leading edge end of the lower skin panel to the upper leading edge end
(Fig. 2) of the upper skin panel comprises overlapping a portion of the upper skin panel adjacent the upper leading edge end with and a portion of the lower skin panel adjacent the lower leading edge end
(Overlapping joggled ends shown in Fig. 4).
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the panels of Santini to include the joggled leading edges of
Graham. Doing so would allow the panels to overlap and the connection would provide a secure leading
edge to the wing.

Claims 6-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Santini (US 20180222571 A1) in view of Graham (GB 2266085 A) and in further view of Wolnek (US 6375120 B1).

Regarding Claim 6, Santini and Graham teach the limitations set forth in Claim 5,
Santini and Graham fail to explicitly teach the leading edge fastener is countersunk in the upper leading edge end such that it is flush with the upper skin panel.
However, Wolnek teaches the leading edge fastener is countersunk (“A countersunk beveled-
head fastener is preferred, since it reduces or eliminates delamination of skin 34, as well as reducing or eliminating point loads on skin 34”, Col. 4 lines 5-7) in the upper leading edge end such that it is flush with the upper skin panel.
Santini, Graham, and Wolnek are considered to be analogous to the claimed invention as they are all in the same field of airfoil/wing design and manufacturing. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wing design and panel fastening of Santini and Graham with the countersunk fasteners of Wolnek. Doing so would allow for a flush, secure connection while reducing point loads on the skin.

Regarding Claim 7, Santini and Graham teach the limitations set forth in Claim 5.
Santini and Graham fail to teach the leading edge fastener is countersunk in the lower leading
edge end such that it is flush with the lower skin panel.
However, Wolnek teaches the leading edge fastener is countersunk (“A countersunk beveled-
head fastener is preferred, since it reduces or eliminates delamination of skin 34, as well as reducing or eliminating point loads on skin 34”, Col. 4 lines 5-7) in the lower leading edge end such that it is flush
with the lower skin panel.
	It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the wing design and panel fastening of Santini and Graham with the countersunk fasteners of Wolnek. Doing so would allow for a flush, secure connection while reducing point loads on the skin.

Regarding Claim 10, Santini and Graham teach the limitations set forth in Claim 1.
Santini and Graham fail to teach at least a portion of the upper skin panel comprises a core stiffened material.
However, Wolnek teaches at least a portion of the upper skin panel comprises a core stiffened
material (“It will be understood that skin 34 is specifically made and preferred for aviation uses, but
that other constituent composite layers may be used with the present invention for this or other
purposes”, Col. 5 lines 3-7; “sandwiching a core for stiffening the composite material airplane skin
between the at least two layers of the fiber reinforced matrix material”, Claim 37; Upper panel shown in Fig. 3).
It would have been obvious to someone of ordinary skill in the art to have modified the airfoil design of Santini to include the core stiffened skin of Wolnek. Doing so would allow for a more protective skin without extensive addition to the weight.

Regarding Claim 11, Santini, Graham and Wolnek teach the limitations set forth in Claim 10.
	Wolnek further discloses the upper skin panel comprises a first upper core stiffened portion
positioned between the upper leading edge end and the middle C-channel spar, wherein the upper skin
panel further comprises a second upper core stiffened portion positioned between the middle C-channel spar and the upper trailing edge end (“sandwiching a core for stiffening the composite material airplane skin between the at least two layers of the fiber reinforced matrix material”, Claim 37), and wherein the first upper core stiffened portion is configured to at least partially define a shape of the leading edge of the structural composite airfoil (Leading edge of Fig. 3).

Regarding Claim 12, Santini, Graham and Wolnek teach the limitations set forth in Claim 11.
Wolnek further discloses at least a portion of the lower skin panel comprises a second core
stiffened material (“It will be understood that skin 34 is specifically made and preferred for aviation
uses, but that other constituent composite layers may be used with the present invention for this or
other purposes”, Col. 5 lines 3-7; “sandwiching a core for stiffening the composite material airplane skin between the at least two layers of the fiber reinforced matrix material”, Claim 37; Lower panel shown in Fig. 3).


Regarding Claim 13, Santini, Graham and Wolnek teach the limitations set forth in Claim 12.
	Wolnek further discloses the lower skin panel comprises a first lower core stiffened portion
positioned between the lower leading edge end and the middle C-channel spar, wherein the lower skin
panel further comprises a second lower core stiffened portion positioned between the middle C-channel
spar and the lower trailing edge end (“It will be understood that skin 34 is specifically made and
preferred for aviation uses, but that other constituent composite layers may be used with the present
invention for this or other purposes”, Col. 5 lines 3-7; “sandwiching a core for stiffening the composite
material airplane skin between the at least two layers of the fiber reinforced matrix material”, Claim
37; Lower panel shown in Fig. 3).
	Graham further discloses the first lower core stiffened portion is configured to at least partially
define a shape of the leading edge of the structural composite airfoil (Fig. 3).
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot due to the amendments to the independent claims. Amendments to Claim 1 and Claim 19 lead to the new ground of rejection of Santini in view of Graham. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.A./Examiner, Art Unit 3644           

                                                                                                                                                                               /TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644